Appeal from parts of a decree of the Surrogate’s Court of New York county settling the account of Carrie M. Stalker, as executrix, and denying her claim to securities set out in her account as executrix herein, and also denying her application for a decree directing the payment of the entire remaining estate of Edward Everett Chagnon to her absolutely. Appellant claimed title to the securities by reason of an alleged gift made to her by decedent. She petitioned the surrogate to direct payment to her of the entire residuary estate, on the ground that she was the sole beneficiary, executrix and sole continuing trustee under the decedent’s will. Decree, so far as appealed from, unanimously affirmed, without costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ.